Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 6-11, and 13-19 are allowed. 
Braithwaite et al. (US 2015/0262024, hereinafter Braitwaite), Trevelyan et al. (US 2009/0160944, hereinafter Trevelyan), and Manhowald (US 2009/0175555, hereinafter Manhowald) are the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 1, the combination of Braithwaite, Trevelyan, and Manhowald fails to teach or suggest “wherein the light source includes a display of the electronic device wherein the controlling of the brightness of the light source comprises controlling the brightness of the light source based on data obtained by training based on a record of adjusting, by a user, the brightness of the light source” in combination with all other limitations recited in claim 1.
Independent claims 8 and 18 recite similarly allowed limitations.
Dependent claims 2-4, 6, 7, 9-11, 13-17, and 19 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Braithwaite, Trevelyan, and Manhowald are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Braithwaite discloses, a method of controlling a brightness of a light source by an electronic device, the method comprising: capturing an image including an ambient environment of the light source (par [0076]); obtaining information about an exposure (par [0076], ambient illumination level); determining a brightness value of the ambient environment of the light source based on the information about the exposure (pars [0075]-[0076]); and controlling the brightness of the light source based on the determined information about the brightness of the ambient environment (par [0076]). 
Trevelyan discloses obtaining information about an exposure of the captured image (pars [0079], and [0085]-[0088]).
Manhowald discloses controlling the brightness of the light source based on the determined brightness value of the ambient environment, wherein the light source includes a display of the electronic device (pars [0074]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696